Title: From George Washington to Timothy Pickering, 26 October 1798
From: Washington, George
To: Pickering, Timothy

 

Dear Sir
Mount Vernon 26th Oct. 1798.

I have been duly favored with your letters of the 15th & 20th Instant; and received great satisfaction from the communications in both.
That General Pinckney not only accepts his appointment in the army of the United States, but accompanies the acceptance with declar[at]ions so open & candid, as those made to General Hamilton, affords me sincere pleasure. It augers well of the aid that may be expected from his Services.
I should suppose that a Correspondence between the Department of State, & the Governors of Individual States, would be attended with salutary consequences, whilst no evil that I can perceive, would flow from it. By such communications as would be proper to make to them, the well disposed part would be possessed of useful information, and those of a contrary description would, in many cases, be bereft of a plea which they often make—the want of it. To enable you to do this, and to execute with ease the other important duties of your Office, you ought, certainly, to be allowed all the Aid that is necessary.
If Mr Gerry has it in his power to dispel the cloud that hovers over him, I wish, on account of his Country; for his own sake; and as the only attonement he can make to his Colleagues for his seperate transactions, & secret conduct with the French Minister, that he would come forward with an open, and manly representation of all the circumstances that occurred, and governed in that business. Though nothing can excuse his secret negociations—a measure of this sort is the only One I can see, that can irradicate unfavorable Suspicions. I fear however, that vanity, which may have led him into the mistake, and consciousness of being duped by the Diplomatic Skill of our good, & magnanimous Allies are too powerful for a weak mind to overcome. With very great esteem & regard I am—Dear Sir Your Most Obedt Hble Servt

Go: Washington

